      Case 4:16-cv-01349 Document 67 Filed on 10/03/19 in TXSD Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

HENRY CHAVEZ,                                   §
                                                §
        Petitioner,                             §
VS.                                             §   CIVIL ACTION NO. 4:16-CV-01349
                                                §
LORIE DAVIS,                                    §
                                                §
        Respondent.                             §


        CORRECTED WRIT OF HABEAS CORPUS AD PROSEQUENDUM

       TO: Allen B. Polunsky Unit, 3872 FM 350 South, Livingston, Texas 77351

       TO: United States Marshal, Southern District of Texas or any other duly authorized
United States Marshal.


       You are hereby ORDERED to deliver inmate HENRY CHAVEZ (TDCJ #01160900),

into the custody of the United States Marshal for the Southern District of Texas for his

appearance before U. S. District Judge Kenneth M. Hoyt, 515 Rusk, Courtroom 11-A, Houston,

Texas on October 16, 2019 at 9:30 a.m. Said inmate shall remain in the custody of the United

States Marshal during hours of Court, until the matter is concluded. At such time, the inmate will

be returned to your custody to release HENRY CHAVEZ to the custody of Allen B. Polunsky

Unit, 3872 FM 350 South, Livingston, Texas 77351.

       It is so ORDERED.

       SIGNED on this 3rd day of October, 2019.


                                                ___________________________________
                                                Kenneth M. Hoyt
                                                United States District Judge




1/1
